Citation Nr: 0429249	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  96-46 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that here has been some confusion as to 
whether the veteran has withdrawn his claim for an increased 
evaluation.  

A review of the record demonstrates that the veteran was 
scheduled for a VA examination in September 2003.  

In a December 2003 typewritten note, it was indicated that a 
previous examination had been cancelled based upon 
notification from the VA Medical Center (MC) that the veteran 
had withdrawn his appeal.  The December 2003 typewritten note 
indicated that the veteran had advised that he had not 
cancelled his examination and that he wished to continue with 
the appeal.  

In a typewritten note from the VA Medical Center dated in 
January 2004, it was indicated that the veteran had withdrawn 
his appeal.

On an undated routing slip, the RO requested that veteran's 
representative attempt to make a determination as to whether 
the veteran had withdrawn his appeal.  In February 2004, the 
representative indicated that he had not been able to contact 
the veteran.  

In February 2004, the RO sent the veteran a letter indicating 
that it had been notified that he wished to withdraw his 
appeal.  The RO stated that it needed verification in writing 
that the veteran wished to withdraw his appeal.  The RO 
stated that if it did not receive written notification, it 
would continue the appeal.  

To date, the veteran has not indicated in writing that he has 
withdrawn his appeal.

In his September 2004 written argument, the veteran's 
representative noted the confusion surrounding the veteran's 
appeal.  The representative further observed that the veteran 
had not been afforded a comprehensive VA examination since 
1997.  He requested that the veteran be afforded a new 
comprehensive VA examination.  He also noted that the veteran 
had reported a worsening of symptoms.  

VA is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The available medical findings do not provide sufficient 
information to properly rate the veteran under the new rating 
criteria.

VA regulations also provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Given the confusion as to the status of the claim and the 
veteran's representative's request for a new VA examination, 
a remand is in order.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for back problems.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected lumbosacral strain.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

